DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 4 recites the temporary storage is disposed outside the safe.  This is inconsistent with that which was previously recited in claim 3, that the stack type storage and the tape type storage are disposed in a safe.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014-85783 (“JP ‘783”). 	
 	Regarding claim 1, JP ‘783 disclosed a sheet handling device, comprising: 
 	a first storage (3) that stores a sheet; 
 	a second storage (51) that stores the sheet by a method different from a method by which the first storage stores the sheet (in a temporary manner); a transporter (see at least Figure 2) configured to transport the sheet inside the sheet handling device; and 
 	a controller (513) that controls the transporter to transport the sheet, wherein
 	when the second storage is neither a transport source of the sheet nor a transport destination of the sheet, the controller controls the transporter to transport the sheet at a first speed, and when the second storage is at least the transport source of the sheet or the transport destination of the sheet, the controller controls the transporter to transport the sheet at a second speed lower than the first speed (see at least paragraph 0103 of the translation).  
 	Regarding claim 2, JP ‘783 disclosed the second storage includes a tape type storage that stores the sheet by winding the sheet together with a tape around a drum (see at least Figure 2), and when storing a plurality of the sheets in the tape type storage, the controller controls the tape type storage to change a winding speed of the tape and the sheets based on the transport of the sheets at the second speed.  
 	Regarding claim 3, JP ‘783 disclosed the first storage includes a stack type storage (53) that stores the sheets by stacking the sheets in a vertical direction or arranging the sheets in a horizontal direction, and the stack type storage and the tape type storage are disposed in a safe (1, see Figure 2).
 	Regarding claim 4, JP ‘783 disclosed the first storage includes a temporary storage (51), the temporary storage storing the sheets and feeding out the stored sheets, and the temporary storage is disposed outside the safe (13).  
 	Regarding claim 5, JP ‘783 disclosed the controller (513) performs a process of controlling the transporter to store the sheets taken into the sheet handling device in at least the tape type storage or the stack type storage (see abstract), 
 	when performing the process in a first mode, the controller controls the transporter to transport the sheets to be stored in the tape type storage to the tape type storage at the second speed and, when performing the process in the first mode, the controller controls the transporter to transport the sheets to be stored in the stack type storage to the temporary storage at the second speed before transporting the sheets to the stack type storage, and the temporary storage stores the sheets to be stored in the stack type storage (see at least the abstract).  
 	Regarding claim 6, JP ‘783 after all the sheets to be stored in the stack type storage are stored in the temporary storage, the controller controls the temporary storage to feed out the sheets stored in the temporary storage to the transporter, and the controller may control the transporter to transport the sheets fed out of the temporary storage to the stack type storage at the first speed (see at least the abstract).
 	Regarding claim 7, JP ‘783 disclosed the controller performs a process of controlling the transporter to store the sheets taken into the sheet handling device in at least the tape type storage or the stack type storage, when performing the process in a second mode, the controller controls the transporter to transport the sheets to be stored in the tape type storage to the temporary storage at the first speed before transporting the sheets to the tape type storage and, when performing the process in the second mode, the controller controls the transporter to transport the sheets to be stored in the stack type storage to the stack type storage at the first speed, and the temporary storage stores the sheets to be stored in the tape type storage (see at least the abstract).
 	Regarding claim 8, JP ‘783 after all the sheets to be stored in the tape type storage are stored in the temporary storage, the controller controls the temporary storage to feed out the sheets stored in the temporary storage to the transporter, and the controller controls the transporter to transport the sheets fed out of the temporary storage to the tape type storage at the second speed (see at least the abstract).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwamura et al. US 9,171,416 teaches similar subject matter to that which was claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653